
	
		II
		112th CONGRESS
		1st Session
		S. 607
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate certain land in the State of Oregon as
		  wilderness, to provide for the exchange of certain Federal land and non-Federal
		  land, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cathedral Rock and Horse Heaven
			 Wilderness Act of 2011.
		2.DefinitionsIn this Act:
			(1)Land exchange
			 mapThe term land exchange map means the map
			 entitled Antone Ranch Exchanges and dated July 26, 2010.
			(2)Proposed
			 wilderness mapThe term proposed wilderness map
			 means the map entitled Cathedral Rock and Horse Heaven
			 Wilderness and dated November 8, 2010.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Oregon.
			3.Land
			 exchanges
			(a)Authorization
				(1)Smith
			 exchange
					(A)In
			 generalSubject to subsections (b) through (e), if the owner of
			 the non-Federal land described in subparagraph (B)(i) offers to convey to the
			 United States all right, title, and interest of the owner in and to the
			 non-Federal land, the Secretary shall—
						(i)accept the offer;
			 and
						(ii)convey to the
			 owner of the non-Federal land all right, title, and interest of the United
			 States in and to the Federal land described in subparagraph (B)(ii).
						(B)Description of
			 land
						(i)Non-Federal
			 landThe non-Federal land referred to in subparagraph (A) is the
			 approximately 1,135 acres of non-Federal land generally depicted on the
			 proposed wilderness map as Land transfer from Smith to
			 BLM.
						(ii)Federal
			 landThe Federal land referred to in subparagraph (A)(ii) is the
			 approximately 1,195 acres of Federal land generally depicted on the proposed
			 wilderness map as Land transfer from BLM to Smith.
						(2)Shrum
			 exchange
					(A)In
			 generalSubject to subsections (b) through (e), if the owner of
			 the non-Federal land described in subparagraph (B)(i) offers to convey to the
			 United States all right, title, and interest of the owner in and to the
			 non-Federal land, the Secretary shall—
						(i)accept the offer;
			 and
						(ii)convey to the
			 owner of the non-Federal land all right, title, and interest of the United
			 States in and to the Federal land described in subparagraph (B)(ii).
						(B)Description of
			 land
						(i)Non-Federal
			 landThe non-Federal land referred to in subparagraph (A) is the
			 approximately 415 acres of non-Federal land generally depicted on the proposed
			 wilderness map as Land transfer from Shrum to BLM.
						(ii)Federal
			 landThe Federal land referred to in subparagraph (A)(ii) is the
			 approximately 555 acres of Federal land generally depicted on the proposed
			 wilderness map as Land transfer from BLM to Shrum.
						(3)Young life
			 exchange
					(A)In
			 generalSubject to subsections (b) through (e), if the owner of
			 the non-Federal land described in subparagraph (B)(i) offers to convey to the
			 United States all right, title, and interest of the owner in and to the
			 non-Federal land, the Secretary and the Secretary of Agriculture shall—
						(i)accept the offer;
			 and
						(ii)convey to the
			 owner of the non-Federal land all right, title, and interest of the United
			 States in and to the Federal land described in subparagraph (B)(ii).
						(B)Description of
			 land
						(i)Non-Federal
			 landThe non-Federal land referred to in subparagraph (A) is the
			 approximately 10,290 acres of non-Federal land generally depicted on the
			 proposed wilderness map as Land transfer from Young Life to
			 BLM.
						(ii)Federal
			 landThe Federal land referred to in subparagraph (A)(ii)
			 is—
							(I)the approximately
			 11,365 acres of Federal land generally depicted on the proposed wilderness map
			 as Land transfer from BLM to Young Life;
							(II)the
			 approximately 645 acres of Federal land generally depicted on the land exchange
			 map as Land transfer from BLM to Young Life; and
							(III)the
			 approximately 690 acres of Federal land generally depicted on the land exchange
			 map as Land transfer from USFS to Young Life.
							(b)Applicable
			 lawEach land exchange under subsection (a) shall be carried out
			 in accordance with section 206 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716), including the requirement that the Secretary determine
			 that the public interest will be well served by making the exchange.
			(c)ConditionsEach
			 land exchange under subsection (a) shall be subject to—
				(1)valid existing
			 rights;
				(2)the condition
			 that the owner make the offer to convey all or part of the non-Federal land
			 during the 3-year period beginning on the date of enactment of this Act;
				(3)the condition
			 that the owner of the non-Federal land pay not less than 50 percent of all
			 costs relating to the land exchange, including the costs of appraisals,
			 surveys, and any necessary environmental clearances;
				(4)the condition
			 that title to the non-Federal land be acceptable to the Secretary and in
			 conformance with the title approval standards applicable to Federal land
			 acquisitions; and
				(5)such terms and
			 conditions as the Secretary or the Secretary of Agriculture, as appropriate,
			 may require.
				(d)Valuation,
			 appraisals, and equalization
				(1)In
			 generalThe value of the Federal land and the non-Federal land to
			 be conveyed in each land exchange under this section—
					(A)shall be equal,
			 as determined by appraisals conducted in accordance with paragraph (2);
			 or
					(B)if not equal,
			 shall be equalized in accordance with paragraph (3).
					(2)Appraisals
					(A)In
			 generalThe Federal land and the non-Federal land to be exchanged
			 under this section shall be appraised by an independent, qualified appraiser
			 that is agreed to by the Secretary or the Secretary of Agriculture, as
			 appropriate.
					(B)RequirementsAn
			 appraisal under subparagraph (A) shall be conducted in accordance with—
						(i)the
			 Uniform Appraisal Standards for Federal Land Acquisitions; and
						(ii)the Uniform
			 Standards of Professional Appraisal Practice.
						(3)Equalization
					(A)In
			 generalIf the value of the Federal land and the non-Federal land
			 to be conveyed in a land exchange under this section is not equal, the value
			 may be equalized by—
						(i)making a cash
			 equalization payment to the Secretary or to the owner of the non-Federal land,
			 as appropriate, in accordance with section 206(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(b)); or
						(ii)reducing the
			 acreage of the Federal land or the non-Federal land to be exchanged, as
			 appropriate.
						(B)Cash
			 equalization paymentsAny cash equalization payments received by
			 the Secretary under subparagraph (A)(i) shall be—
						(i)deposited in the
			 Federal Land Disposal Account established by section 206(a) of the Federal Land
			 Transaction Facilitation Act (43 U.S.C. 2305(a)); and
						(ii)used in
			 accordance with that Act.
						(e)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land to
			 be exchanged under subsection (a) shall be determined by surveys approved by
			 the Secretary.
			(f)Completion of
			 land exchangeIt is the intent of Congress that the land
			 exchanges under this section be completed not later than 5 years after the date
			 of enactment of this Act.
			(g)Transfer of
			 administrative jurisdiction
				(1)In
			 generalAdministrative jurisdiction over the approximately 750
			 acres of Federal land managed by the Bureau of Land Management generally
			 depicted on the land exchange map as Land transfer from BLM to
			 USFS is transferred from the Bureau of Land Management to the Forest
			 Service.
				(2)AdministrationThe
			 Secretary of Agriculture shall administer the transferred land in accordance
			 with—
					(A)the Act of March
			 1, 1911 (commonly known as the Weeks Act) (16 U.S.C. 480 et
			 seq.); and
					(B)the laws
			 (including regulations) applicable to the National Forest System.
					(3)CostsAny
			 costs relating to the transfer under paragraph (1), including any costs for
			 surveys and other administrative costs, shall be paid by the Secretary of
			 Agriculture.
				4.Potential
			 wilderness areas
			(a)Designation of
			 potential wilderness
				(1)In
			 generalIn furtherance of the purposes of the Wilderness Act (16
			 U.S.C. 1131 et seq.), the following areas of Federal land managed by the Bureau
			 of Land Management in the State are designated as potential wilderness areas
			 until the date described in paragraph (2):
					(A)Cathedral
			 rockCertain land comprising approximately 4,560 acres generally
			 depicted on the proposed wilderness map as Proposed Cathedral Rock
			 Wilderness.
					(B)Horse
			 heavenCertain land comprising approximately 2,815 acres
			 generally depicted on the proposed wilderness map as Proposed Horse
			 Heaven Wilderness.
					(2)Interim
			 managementEach potential wilderness area shall be managed in a
			 manner that maintains or improves the wilderness character of the potential
			 wilderness area and suitability of the potential wilderness area for
			 designation in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.)
			 until the earlier of—
					(A)the date on which
			 the potential wilderness area is designated as wilderness under subsection (b);
			 or
					(B)the date that is
			 10 years after the date of enactment of this Act.
					(b)Designation of
			 wilderness
				(1)Cathedral rock
			 wildernessThe Federal land within the boundaries of the area
			 generally depicted on the proposed wilderness map as Proposed Cathedral
			 Rock Wilderness shall be designated as wilderness and as a component of
			 the National Wilderness Preservation System, to be known as the
			 Cathedral Rock Wilderness, on the earlier of—
					(A)the date on which
			 the Secretary publishes in the Federal Register notice that sufficient
			 inholdings within the boundaries of the Proposed Cathedral Rock Wilderness have
			 been acquired to establish a manageable wilderness unit; or
					(B)the date on which
			 the Secretary acquires secs. 2, 11, and 23 in T. 9 S, R. 19 E.
					(2)Horse heaven
			 wildernessThe Federal land within the boundaries of the area
			 generally depicted on the proposed wilderness map as Proposed Horse
			 Heaven Wilderness shall be designated as wilderness and as a component
			 of the National Wilderness Preservation System, to be known as the Horse
			 Heaven Wilderness, on the earlier of—
					(A)the date on which
			 the Secretary publishes in the Federal Register notice that sufficient
			 inholdings within the boundaries of the Proposed Horse Heaven Wilderness have
			 been acquired to establish a manageable wilderness unit; or
					(B)the date on which
			 the Secretary acquires those portions of secs. 11, 12, 13, 23, and 24 in T. 10
			 S, R. 18 E. that are generally depicted as within the boundaries of the
			 Proposed Horse Heaven Wilderness on the proposed wilderness
			 map.
					(3)Maps; legal
			 descriptions
					(A)In
			 generalAs soon as practicable after the date on which a
			 wilderness area is designated under paragraph (1) or (2), the Secretary shall
			 file a map and legal description of the wilderness area with—
						(i)the
			 Committee on Natural Resources of the House of Representatives; and
						(ii)the Committee on
			 Energy and Natural Resources of the Senate.
						(B)Force of
			 lawThe maps and legal descriptions filed under subparagraph (A)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct minor errors in the maps and legal
			 descriptions.
					(C)AvailabilityThe
			 maps and legal descriptions filed under subparagraph (A) shall be on file and
			 available for public inspection in the appropriate offices of the Bureau of
			 Land Management.
					(4)Administration
			 of wilderness
					(A)In
			 generalSubject to valid existing rights, each area designated as
			 wilderness under paragraph (1) or (2) shall be administered by the Secretary in
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—
						(i)any
			 reference in the Wilderness Act to the effective date of that Act shall be
			 considered to be a reference to the date of enactment of this Act; and
						(ii)any reference in
			 the Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary of the Interior.
						(B)GrazingThe
			 grazing of livestock in a wilderness area designated under paragraph (1) or
			 (2), if established before the date of enactment of this Act, shall be
			 permitted to continue subject to such reasonable regulations as are considered
			 necessary by the Secretary, in accordance with—
						(i)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
						(ii)the guidelines
			 set forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the 101st
			 Congress (H. Rept. 101–405).
						(C)Tribal
			 rightsNothing in this section alters, modifies, enlarges,
			 diminishes, or abrogates the treaty rights of any Indian tribe, including the
			 off-reservation reserved rights secured by the Treaty with the Tribes and Bands
			 of Middle Oregon of June 25, 1855 (12 Stat. 963).
					(c)Incorporation
			 of acquired land and interestsAny land or interest in land that
			 is acquired by the United States within the boundaries generally depicted on
			 the proposed wilderness map as Proposed Cathedral Rock
			 Wilderness and Proposed Horse Heaven Wilderness
			 shall—
				(1)become part of
			 the potential wilderness area or wilderness area, as applicable; and
				(2)be managed in
			 accordance with—
					(A)this section;
			 and
					(B)any other
			 applicable laws.
					(d)WithdrawalSubject
			 to valid existing rights, within the boundaries generally depicted on the
			 proposed wilderness map as Proposed Cathedral Rock Wilderness
			 and Proposed Horse Heaven Wilderness, the Federal land and any
			 land or interest in land that is acquired by the United States is withdrawn
			 from all forms of—
				(1)entry,
			 appropriation, and disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				
